DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1	(Currently Amended) A method, comprising: 
at a user equipment (UE) configured with a wireless network connection:
establishing a multimedia data stream with a further UE; 
identifying a predetermined condition, wherein the predetermined condition indicates a decrease in quality of the multimedia data stream at the further UE, the predetermined condition including identifying a first measurement data that satisfies a first predetermined threshold; 
implementing a mechanism based on the predetermined condition comprising: 
transmitting the multimedia data stream as a real-time transport protocol (RTP) to the further UE via the wireless network connection based on the first measurement data; 
transmitting a real-time transport control protocol (RTCP) packet to the further UE over a cellular network connection via a currently camped base station based on the first measurement data, wherein the transmission of the RTCP packet enables the multimedia data stream to continue over the cellular network connection; and 
identifying that the first predetermined threshold is no longer satisfied for a time window and an inter-radio access technology (iRAT)  [[iRAT]] handover has not occurred, wherein the mechanism controls the decrease in quality of the multimedia data stream at the further UE.

2. (Currently Amended) The method of claim 1, wherein the wireless network connection is a wireless local area network (WLAN) connection and the predetermined condition relates to [[an]] the inter-radio access technology (iRAT) handover.

16. (Currently Amended) An integrated circuit, comprising:
circuitry configured to establish a multimedia data stream with a user equipment (UE); 
circuitry configured to identify a predetermined condition, wherein the predetermined condition indicates a decrease in quality of the multimedia data stream at the UE, and includes identifying a first measurement data that satisfies a first predetermined threshold; 
circuitry configured to implement a mechanism based on the predetermined condition: 
transmits the multimedia data stream as a real-time transport protocol (RTP) to the further UE via a wireless connection based on the first measurement data; 
transmits a real-time transport control protocol (RTCP) packet to further UE over a cellular network connection via a currently camped base station, wherein the transmission of the RTCP packet enables the multimedia data stream to continue over the cellular network connection and identifies second measurement data satisfies a second predetermined threshold, wherein an inter-radio access technology (iRAT)  
identify that the first predetermined threshold is no longer satisfied for a time window and the (iRAT)  

17. (Currently Amended) The integrated circuit of claim 16, wherein the multimedia data stream is established via a wireless local area network (WLAN) connection, wherein the circuitry configured to identify the predetermined condition relates to [[an]] the inter-radio access technology (iRAT) handover.

30. (Currently Amended) A user equipment (UE), comprising: 
a transceiver configured to connect to one or more wireless networks; and 
a processor communicatively coupled to the transceiver and configured to perform operations comprising: 
establishing a multimedia data stream with a further UE; 
identifying a predetermined condition, wherein the predetermined condition indicates a decrease in quality of the multimedia data stream at the further UE, the predetermined condition including identifying a first measurement data that satisfies a first predetermined threshold; 
implementing a mechanism based on the predetermined condition comprising: 
transmitting the multimedia data stream as a real-time transport protocol (RTP) to the further UE via the wireless network connection based on the first measurement data; 
transmitting a real-time transport control protocol (RTCP) packet to the further UE over a cellular network connection via a currently camped base station based on the first measurement data, wherein the transmission of the RTCP packet enables the multimedia data stream to continue over the cellular network connection; and 
identifying that the first predetermined threshold is no longer satisfied for a time window and an inter-radio access technology (iRAT)  [[iRAT]] handover has not occurred, wherein the mechanism controls the decrease in quality of the multimedia data stream at the further UE.

31. (Currently Amended) The UE of claim 30, wherein the wireless network connection is a wireless local area network (WLAN) connection and the predetermined condition relates to [[an]] the inter-radio access technology (iRAT) handover.

The rest of the claims remain unchanged.

Allowable Subject Matter
Claims 1-5, 16-17, 22 and 26-35 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant added previously indicated allowable subject matter to parent claims, for additional information please see previous office action mailed 3-14-2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647